DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3, 6-7, 14, 17 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/5/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 depends on claim 19 which has been withdrawn.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holverson (US 20190193191).
Regarding claim 1, Holverson discloses a welding apparatus comprising: a heater configured to heat a first workpiece ([0051] induction heating system 31); a welder configured to weld the first workpiece ([0052] welding torch 16); a power supply configured to supply power to the heater and the welder ([0055] power supply 18, supplies power to welding power supplies, induction power supplies, preheating power supplies); and, a controller in communication with the power supply ([0057] control circuitry 54), wherein the controller is configured to regulate power supplied from the power supply to the heater to achieve a temperature at the first workpiece and to the welder to weld the first workpiece ([0043] control circuitry controls welding current, preheating current or induction heat based on a temperature of the workpiece).  
Regarding claim 10, Holverson discloses a method of welding a workpiece, the method comprising: receiving power from a power source ([0037] welding torch receiving power); regulating power received from the power source in a heater circuit to achieve a temperature at a workpiece 
Regarding claim 8 and 12, Holverson discloses the welding apparatus of claim 1 and the method according to claim 10, wherein the controller is configured to regulate power at the welder based on a welding routine ([0064] welding process selected, operating information sent to control welding power supply).
Regarding claim 9 and 11, Holverson discloses the welding apparatus of claim 1 and the method according to claim 10, wherein the controller is configured to regulate power at the heater based on a welding routine ([0064] regulate the current supplied to the induction coil based on welding process selected).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Holverson in view of Schartner (US 20180354052).
Regarding claims 2 and 13, Holverson teaches the welding apparatus of claim 1 and the method according to claim 10, wherein the power supply further comprises a welder circuit and a heater circuit ([0053] welding power supply 12, induction power supply 38), but is silent on wherein the welder circuit supplies power to the welder and to the heater circuit.  
However, Schartner (US 20180354052) teaches wherein the welder circuit supplies power to the welder and to the heater circuit ([0036] welding current provided by welding power supply, provided to the preheating power supply 208 Fig. 2A two paths for welding 216, 234).  
Holverson and Schartner (US 20180354052) are considered to be analogous to the claimed invention because they are in the same field of welding assemblies. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holverson to incorporate the teachings of Schartner (US 20180354052) to have the welder circuit supply power to the welder and heater in order to provide two paths to provide welding power source current, either directly to the torch or through the heating circuit, and allow the current to be provided by the path of least resistance which allows the total energy dissipated to be minimized (Schartner (US 20180354052) [0033]).

Claims 5, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Holverson in view of Uecker (US 10766092).
Regarding claims and 16, Holverson teaches the welding apparatus of claim 1 and the method according to claim 10, but is silent on wherein the controller is further configured to receive feedback from the welder and regulate power supplied to the welder based on the feedback.  
However, Uecker teaches the controller is further configured to receive feedback from the welder and regulate power supplied to the welder based on the feedback (Col. 3 lines 56-67, Col. 4 lines 
Holverson and Uecker are considered to be analogous to the claimed invention because they are in the same field of welding assemblies. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holverson to incorporate the teachings of Uecker to the regulate power supplied to the welder based on feedback to reduce or prevent damage to the torch and to prevent overheating at the electrode in response to the feedback received (Uecker Col. 10 lines 35-42).
Regarding claim 18, Holverson teaches a method of welding a workpiece, the method comprising: receiving power from a power source ([0037] welding torch receiving power);  regulating power received from the power source in a heater circuit to achieve a temperature at a workpiece([0043] control circuitry controls preheating current or induction heat based on a temperature of the workpiece); regulating power received from the power source in a welder circuit to weld the workpiece ([0043] control circuitry controls welding current or welding voltage); but is silent on and, receiving feedback from the heater and the welder and regulating power to the welder based on the feedback 
However, Uecker teaches receiving feedback from the heater and the welder and regulating power to the welder based on the feedback (Col. 3 lines 56-67, Col. 4 lines 1-3 preheat control circuit reducing welding type power output in response to invalid preheat voltage measured by preheat feedback circuit). 
It would have been obvious to have modified Holverson to incorporate the teachings of Uecker to the regulate power supplied to the welder based on feedback to reduce or prevent damage to the torch and to prevent overheating at the electrode in response to the feedback received (Uecker Col. 10 lines 35-42).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Holverson in view of Schartner (US 20180354052) in further view of Schartner (US 11161193).
Regarding claim 3, Hovlerson and Schartner (US 20180354052) teach the welding apparatus of claim 2, but are silent on wherein the welder circuit comprises a three stage power supply, wherein the second stage supplies power to heater circuit.
However, Schartner (US 11161193) teaches the welder circuit comprises a three stage power supply (Col. 11 lines 42-55 Fig. 6 welding power supply consisting of rectifier circuit followed by a pre-regulator circuit followed by an inverter circuit), wherein the second stage supplies power to heater circuit (Col. 11 lines 59-65 Fig. 6 heater powered by Vbus signal provided after pre-regulator circuit before the inverter circuit) .
Holverson, Schartner (US 20180354052), and Schartner (US 11161193) are considered to be analogous to the claimed invention because they are in the same field of welding assemblies. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holverson and Schartner (US 20180354052 to incorporate the teachings of Schartner (US 11161193) to have three stage power supply, supplying the heater from the second stage in order to provide power to multiple power circuits like a heater as well as outputting a welding type output (Schartner (US 11161193) Col. 11 lines 59-65).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hovlerson view of Schartner (US 11161193).
Regarding claim 15, Holverson teaches the method according to claim 10 but is silent on wherein the welder circuit comprises a three stage power supply, where the second stage supplies power to the heater circuit.  
However, Schartner (US 11161193) teaches the welder circuit comprises a three stage power supply (Col. 11 lines 42-55 Fig. 6 welding power supply consisting of rectifier circuit followed by a pre-regulator circuit followed by an inverter circuit) where the second stage supplies power to the heater circuit (Col. 11 lines 59-65 Fig. 6 heater powered by Vbus signal provided after pre-regulator circuit before the inverter circuit).
It would have been obvious to have modified Holverson and Schartner (US 20180354052 to incorporate the teachings of Schartner (US 11161193) to have three stage power supply, supplying the heater from the second stage in order to provide power to multiple power circuits like a heater as well as outputting a welding type output (Schartner (US 11161193) Col. 11 lines 59-65).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Holverson in view of Uecker (10766092) in further view of Schartner (US 11161193).
Regarding claim 20, Holverson and Uecker teach the method according to claim 18, but are silent on wherein the welder circuit comprises a three stage power supply (Col. 11 lines 42-55 Fig. 6 welding power supply consisting of rectifier circuit followed by a pre-regulator circuit followed by an inverter circuit) where the second stage supplies power to the heater circuit (Col. 11 lines 59-65 Fig. 6 heater powered by Vbus signal provided after pre-regulator circuit before the inverter circuit).
However, Schartner (US 11161193) teaches the welder circuit comprises a three stage power supply, where the second stage supplies power to the heater circuit.  
It would have been obvious to have modified Holverson and Schartner (US 20180354052 to incorporate the teachings of Schartner (US 11161193) to have three stage power supply, supplying the heater from the second stage in order to provide power to multiple power circuits like a heater as well as outputting a welding type output (Schartner (US 11161193) Col. 11 lines 59-65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        1/10/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761